IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THE RECALL COMMITTEE                  NOT FINAL UNTIL TIME EXPIRES TO
DISTRICT 2, CITY OF QUINCY,           FILE MOTION FOR REHEARING AND
FLORIDA,                              DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D15-1097

v.

MICAH BROWN, COMMISSIONER
DISTRICT 2, CITY OF QUINCY,
FLORIDA

      Appellee.

_____________________________/

Opinion filed April 4, 2016.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Jack L. McLean, Jr., of McLean Jr. and Company, LLC, Tallahassee and Larry K.
White of Larry K. White, LLC, Tallahassee., for Appellant.

Robert E. Larkin, III and J. Wes Gay, of Allen Norton & Blue, P.A., Tallahassee,
for Appellee.



PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.